

117 HRES 697 IH: Condemning and censuring Representative Maxine Waters of California.
U.S. House of Representatives
2021-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 697IN THE HOUSE OF REPRESENTATIVESSeptember 30, 2021Mr. Owens (for himself, Mr. Perry, Mr. Biggs, Ms. Foxx, Ms. Herrell, Mr. Duncan, Mr. Good of Virginia, Mr. Hice of Georgia, Mrs. Cammack, and Mr. Babin) submitted the following resolution; which was referred to the Committee on EthicsRESOLUTIONCondemning and censuring Representative Maxine Waters of California.Whereas, on September 22, 2021, Representative Maxine Waters made demonstrably false allegations, without evidence, that Border Patrol officials were whipping Haitian individuals illegally crossing the Southern border in Del Rio, Texas, based on a photograph that did not show any such actions on the part of Border Patrol officials;Whereas Representative Maxine Waters claimed, What we witnessed takes us back hundreds of years. What we witnessed was worse than what we witnessed in slavery: cowboys with their reins, again, whipping Black people, Haitians, into the water, where they’re scrambling and falling down, and all they’re trying to do is escape from violence in their country;Whereas Representative Maxine Waters further claimed, I’m unhappy, and I’m not just unhappy with the cowboys who were running down Haitians and using their reins to whip them. I’m [unhappy] with the Administration;Whereas Representative Maxine Waters’ allegations were disproved by National Border Patrol Council Vice President Art Del Cueto, as he explained, They were not whipping anyone. They are not assigned whips. What they do is a training technique that has been shown to them to make sure that no one takes over their horse. It was to protect the horse, to protect the rider and to protect the individual that was trying to cause chaos and knock down that rider from that horse;Whereas Representative Maxine Waters’ allegations were disproved by the AFP photographer, Paul Ratje, who took the photo and later stated, I never [saw] them whip anyone . . . [The official] was swinging [the reins] that to some it can be misconstrued when you’re looking at the pictures;Whereas Representative Maxine Waters’ claim that all [the Haitians are] trying to do is escape from violence in their country was disproved by the Daily Mail report that [t]he 15,000 Haitians who turned up in Del Rio did not come from Haiti—they came from mostly Chile . . . the wealthiest country in Latin America where [the Haitians] have been living in modest comfort in Santiago and Sao Paulo for the past five or six years;Whereas Representative Maxine Waters’ allegations, as well as similar faux outrage by other Members of the Democratic Party, further decreased operational control of the border as it led to the Department of Homeland Security Secretary Alejandro Mayorkas announcing that Border Patrol would no longer be using horses in Del Rio, ending one of the only effective methods available to Border Patrol officials to prevent migrants from illegally entering the country over this rugged terrain;Whereas Representative Maxine Waters’ false allegations defamed the brave men and women in the Border Patrol who work every day to secure our borders and hindered their ability to prevent the flow of drugs, disease, and potential terrorists into our Nation;Whereas Representative Maxine Waters’ false allegations that the actions of Border Patrol officials were worse than what we witnessed in slavery diminish and belittle the suffering and sacrifice of those who truly endured the scourge of slavery, including slaves being whipped, beaten, tortured, raped, and murdered; andWhereas Representative Maxine Waters’ false allegations were dangerous, failed to reflect creditably on the House, and brought shame on the House of Representatives: Now, therefore, be itThat—(1)Representative Maxine Waters of California be censured;(2)Representative Maxine Waters of California forthwith present herself in the well of the House of Representatives for the pronouncement of censure;(3)Representative Maxine Waters of California be censured with the public reading of this resolution by the Speaker; and(4)Representative Maxine Waters of California should immediately apologize for these remarks and resign from office to allow an individual more befitting of the respect of the people of the United States to represent California’s 43th District.